Relator seeks a writ of habeas corpus upon the following ground: He avers that while an appeal was pending in this court from a conviction in a state court wherein he was condemned to imprisonment in the penitentiary *Page 54 
for one year, he was also convicted in the United States court upon a different charge and incarcerated in the Federal penitentiary for one year; that the same day his sentence in the latter conviction begun his case pending in this court was affirmed. That the sentences not being cumulative he served both at the same time, but that after he was liberated from the Federal penitentiary he was incarcerated in the state penitentiary. If the facts mentioned can be established relator's case appears to fall within the principle announced in Lawson v. State, 98 Tex.Crim. Rep., 266 S.W. 1101, but no facts are shown by certified copy of judgment or otherwise to support the averments. The writ must therefore be denied by this court. If relator desires to present the matter to a trial court where the facts may be determined, permission is hereby granted him to withdraw the papers filed in this court.
Writ denied.